 1 JENNIFER HANE (CSBN 275729)
   Trial Attorney
 2 U.S. Department of Justice
   Antitrust Division
 3 450 Golden Gate Avenue, Room 10-0101
   San Francisco, California 94102-3478
 4 Telephone: (415) 934-5300
   jennifer.hane@usdoj.gov
 5
   Attorney for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                      CASE NO. 2:11-CR-0511-02 WBS
12                                 Plaintiff,        UNITED STATES’ OPPOSITION TO
13                                                   DEFENDANT’S MOTION TO EXTEND
                             v.                      TIME FOR SURRENDER AND
14                                                   [PROPOSED] ORDER
      ANDREW B. KATAKIS,
15                                                   Judge: Hon. William B. Shubb
                                   Defendant.
16

17

18          On February 14, 2020, the Court ordered Katakis to surrender to the Bureau of Prisons or the

19 U.S. Marshals Service on February 27, 2020. The defendant underwent shoulder surgery in January and

20 is scheduled to begin rehabilitation shortly. In the defendant’s motion to extend his time to surrender,

21 his counsel filed a declaration expressing concern over whether an appropriate designation to a facility

22 that would provide needed medical care could be made before the surrender date. The defendant,

23 however, does not seek additional time to provide medical records in order for BOP to make an

24 appropriate designation. This is despite the fact that the Ninth Circuit affirmed his conviction a month

25 ago, and thus the defendant has been on notice that he may need to request a medical accommodation

26 from BOP due to his shoulder surgery. Instead, the defendant seeks to extend his date to surrender by
27 three months to May 20, 2020, which according to defense counsel is the minimum time to assure

28
     UNITED STATES’ OPP. TO MOT. TO EXTEND TIME TO SURRENDER
     2:11-CR-0511 WBS
30                                                      1
 1 recovery. Katakis’s motion is accompanied by a brief letter from his physician suggesting that the

 2 defendant needs four months of supervised therapy. Thus, even if the defendant surrenders in May, his

 3 medical condition may still be relevant at the time of surrender.

 4          Accordingly, the United States opposes Katakis’s motion to extend his surrender date until May

 5 20, 2020, which presumes that his medical condition cannot be accommodated by BOP. Instead, the

 6 government moves the Court for an order requiring the defendant to file under seal with the Court

 7 medical records to document his shoulder injury and needed post-operative rehabilitation. The

 8 government does not oppose a short extension of the surrender date for BOP to evaluate the information

 9 and make an appropriate designation.

10

11                                                       Respectfully submitted,

12
     DATE: February 19, 2020                                   /s/
13                                                       JENNIFER HANE
                                                         Trial Attorney
14                                                       Antitrust Division
                                                         United States Department of Justice
15

16

17

18

19

20

21

22

23

24

25

26
27

28
     UNITED STATES’ OPP. TO MOT. TO EXTEND TIME TO SURRENDER
     2:11-CR-0511 WBS
30                                                      2
 1 JENNIFER HANE (CSBN 275729)
   Trial Attorney
 2 U.S. Department of Justice
   Antitrust Division
 3 450 Golden Gate Avenue, Room 10-0101
   San Francisco, California 94102-3478
 4 Telephone: (415) 934-5300
   jennifer.hane@usdoj.gov
 5
   Attorney for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:11-CR-0511 WBS

12                                Plaintiff,            ORDER REGARDING MEDICAL RECORDS AND
                                                        EXTENSION OF TIME TO SURRENDER
13                          v.
                                                        Judge: Hon. William B. Shubb
14   ANDREW B. KATAKIS,

15                               Defendant.

16

17          The defendant is HEREBY ORDERED to file under seal with the Court medical records

18 regarding his shoulder injury and needed post-operative rehabilitation by February 24, 2020. Counsel

19 for the United States is authorized to provide the records to the U.S. Marshals Service and/or the Bureau

20 of Prisons and to discuss the records with those agencies regarding designation of an appropriate facility.

21 To provide the Bureau of Prisons additional time to designate an appropriate facility, the date for the

22 defendant to surrender shall be extended from the previously ordered date of February 27, 2020, by two

23 weeks.

24          Thus, it is HEREBY ORDERED that the defendant Andrew B. Katakis having been sentenced

25 to the custody of the Bureau of Prisons, shall surrender to the institution designated by the Bureau of

26 Prisons, or if no such institution has been designated, to the United States Marshal in Sacramento,
27 California, on or before 2:00 p.m. on March 12, 2020. The defendant is further advised it is a criminal

28
     [PROPOSED] ORDER REGARDING MEDICAL RECORDS AND SURRENDER DATE
     2:11-CR-0511 WBS
30                                                       1
 1 offense punishable by a consecutive term of imprisonment to fail to surrender for service of sentence

 2 pursuant to the order of this Court. All current conditions of release shall remain in effect until the

 3 defendant surrenders in accordance with this order. Defendant’s Motion to Extend Time for Self-

 4 Surrender (Docket No. 737) is DENIED.

 5          IT IS SO ORDERED.

 6 Dated: February 19, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     [PROPOSED] ORDER REGARDING MEDICAL RECORDS AND SURRENDER DATE
     2:11-CR-0511 WBS
30                                                       2
